EXHIBIT 10.2

 

AMENDMENT NO. 1

TO

THE AMENDED AND RESTATED

OPERATING AGREEMENT

OF

LAZARD GROUP LLC

This AMENDMENT NO. 1 (this “Amendment”) to the Amended and Restated Operating
Agreement of Lazard Group LLC, a Delaware limited liability company, dated as of
October 26, 2015 (such agreement, the “Amended and Restated Operating
Agreement”), is entered into as of October 27, 2016.

Whereas, the Lazard Board (such term and all other capitalized terms used but
not defined herein shall have the meanings ascribed thereto in the Amended and
Restated Operating Agreement), each Managing Member, and the Lazard Ltd Board
desire to amend the Amended and Restated Operating Agreement as set forth in
this Amendment.  

NOW, THEREFORE, it is hereby agreed as follows:

1. AMENDMENTS.

(a) Section 3.01 of the Amended and Restated Operating Agreement is hereby
amended by deleting the last sentence in its entirety.  

(b) Section 3.02(a) of the Amended and Restated Operating Agreement is hereby
amended by (i) deleting the word “managers” in the first sentence and (ii)
inserting “individuals” in place thereof.

(c) Section 4.02 of the Amended and Restated Operating Agreement is hereby
amended by adding a sentence following the third sentence of the first paragraph
thereof that reads as follows: “Each Managing Member shall be a “manager” of the
Company within the meaning of the Act.”

(d) Section 4.05 of the Amended and Restated Operating Agreement is hereby
amended by inserting “or Directors” following “solely by reason of being
Members” in the first sentence thereof.

(e) Section 10.03 of the Amended and Restated Operating Agreement is hereby
amended by (i) deleting the word “manager” in the third sentence and (ii)
inserting “Director, Member or Managing Member” in place thereof.  

(f) Section 10.09 of the Amended and Restated Operating Agreement is hereby
amended by (i) deleting the word “manager” in the second sentence and (ii)
inserting “, Managing Member or Director” in place thereof.  

 

--------------------------------------------------------------------------------

 

2. BINDING EFFECT.  This Amendment shall be binding upon, and shall inure to the
benefit of, all parties to the Amended and Restated Operating Agreement and
their respective successors and assigns.  

3. EXECUTION IN COUNTERPARTS.  This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

4. INVADILITY OF PROVISIONS.  If any provision of this Amendment is declared or
found to be illegal, unenforceable or void, in whole or in part, then the
parties shall be relieved of all obligations arising under such provision, but
only to the extent that it is illegal, unenforceable or void, it being the
intent and agreement of the parties that this Amendment shall be deemed amended
by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives, and the validity or enforceability of any other
provision hereof shall not be affected thereby.  

5. AGREEMENT IN EFFECT; EFFECTIVENESS.  Except as hereby amended, the Amended
and Restated Operating Agreement shall remain in full force and effect.  This
Amendment shall be effective as of the date first written above.  

6. GOVERNING LAW.  This Amendment shall be governed by, and interpreted in
accordance with, the laws of the State of Delaware, all rights and remedies
being governed by such laws without regard to principles of conflicts of laws.  

[Signature Page Follows]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, acting pursuant to the resolutions of the
Lazard Board, has duly executed this Agreement to reflect approval by the Lazard
Board as of the date first above written.  

 

 

By:

 

/s/ Matthieu Bucaille

Name:

 

Matthieu Bucaille

Title:

 

Chief Financial Officer

 

 

IN WITNESS WHEREOF, the undersigned, acting pursuant to the resolutions of the
Lazard Ltd Board, has duly executed this Agreement to reflect approval by the
Lazard Ltd Board as of the date first above written.  

 

 

By:

 

/s/ Matthieu Bucaille

Name:

 

Matthieu Bucaille

Title:

 

Chief Financial Officer

 

 

IN WITNESS WHEREOF, the Managing Members have duly executed this Agreement as of
the date first above written.  

 

LAZARD LTD SUB A

 

 

By:

 

/s/ Matthieu Bucaille

Name:

 

Matthieu Bucaille

Title:

 

Manager

 

 

LAZARD LTD SUB A

 

 

By:

 

/s/ Robert Rountree

Name:

 

Robert Rountree

Title:

 

Manager

 

 

LAZARD LTD SUB B

 

 

By:

 

/s/ Scott D. Hoffman

Name:

 

Scott D. Hoffman

Title:

 

Secretary

 

 